Case 18-40836-JMM        Doc 34    Filed 12/04/18 Entered 12/04/18 16:39:58       Desc Main
                                   Document     Page 1 of 3


Derrick J. O’Neill ISB 4021
JONES GLEDHILL FUHRMAN GOURLEY, P.A.
The 9th & Idaho Center
225 N. 9th Street, Suite 820
P.O. Box 1097
Boise, ID 83701
Telephone: (208) 331-1170
Facsimile: (208) 331-1529
Email: doneill@idalaw.com

Attorneys for Exeter Finance, LLC


                          UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

In the matter of: Myers, Benjamin Kyle and )
Myers, Emilie Anne                         ) Case No.: 18-40836-JMM
                                           )
              Debtors.                     )
                                           )
                                           )

                       OBJECTION TO MOTION FOR SANCTIONS

       COMES NOW Exeter Finance, LLC (“CREDITOR”), by and through its counsel of

record, Jones Gledhill Fuhrman  Gourley, P.A. and respectfully objects to the Motion

for Sanctions filed by Debtor in the above referenced matter.

       In this case, Debtor failed to make the monthly loan payments to Creditor as required

under the terms of a retail installment sales contract. The failure to make payments

constituted a default under the contract. On default, Creditor had the right to repossess the

collateral under the contract, a 2016 Hyundai Accent.    A   request    to   complete    that

repossession was communicated by Creditor to American Recovery Services in April of

2018, well prior to the date of Debtor’s bankruptcy filing, September 21st, 2018.        On

September 22nd, 2018, Creditor received notice that the vehicle had already been secured.

Objection to request for Sanctions -   1
Case 18-40836-JMM        Doc 34    Filed 12/04/18 Entered 12/04/18 16:39:58         Desc Main
                                   Document     Page 2 of 3


       The affidavit of Debtor attached to the Motion for Sanctions confirms the relevant

details. There is no evidence that this Creditor was contacted by Debtor, or anyone on

behalf of Debtor, prior to the time of repossession.     The detailed list of communications

relied upon by Debtor in support of the motion fail to identify any contact with this Creditor.

Moreover, there is no suggestion that this Creditor instructed any agent to violate or ignore

the bankruptcy code and any violation of that code would be well beyond the scope of any

agent’s authority.

       When this Creditor was contacted and informed that the repossession was actually

post-petition, the vehicle was returned to Debtor. Finally, there is simply no allegation of

intentional conduct on the part of this Creditor which would support an award of punitive

damages. Wherefor, Creditor respectfully requests that Debtor’s motion be denied and that

Debtor take nothing thereby.



       DATED this 4th day of December, 2018.

                                       JONES GLEDHILL FUHRMAN GOURLEY, P.A.


                                       By   /s/ Derrick J. O’Neill
                                            Derrick J. O’Neill
                                            Attorneys for Exeter Finance, LLC




Objection to request for Sanctions -   2
Case 18-40836-JMM        Doc 34    Filed 12/04/18 Entered 12/04/18 16:39:58        Desc Main
                                   Document     Page 3 of 3




                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the ___ day of December, 2018, a true and correct
copy of the foregoing document was filed with the Clerk of the Court using the CM/ECF
System which sent a Notice of Electronic Filing to the following persons:

 Ryan E Farnsworth- ryan@averylaw.net
 R Sam Hopkins- AWilliams32@cableone.net

 U.S. Trustee – ustp.region18.bs.edf@usdoj.gov

Additionally, I certify that the following listed non-registered CM/ECF participants were
served a copy of the foregoing by first class mail, postage prepaid, addressed to:

 Benjamin Kyle Myers
 Emilie Anne Myers
 3372 E Iona Road, Apt.#2
 Idaho Falls, ID 83401


                                           /s/ Derrick J. O’Neill
                                           Derrick J. O’Neill




Objection to request for Sanctions -   3
